Citation Nr: 9933150	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  95-27 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an increased evaluation in excess of 20 
percent for status post lumbar spine fusion, from March 
11, 1993 to October 27, 1996.

2. Entitlement to an increased evaluation in excess of 40 
percent for status post lumbar spine fusion, from October 
28, 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The veteran had verified service from August 1960 to January 
1964.  The veteran served with the Army National Guard from 
November 1971 to June 1991.  

As a procedural matter, the Board observes that the veteran 
was granted entitlement to service connection for status post 
lumbar spine fusion by a September 1992 rating, and a 10 
percent evaluation was assigned, effective from November 15, 
1991, the date of receipt of the original claim.  The veteran 
was notified of this decision by a VA letter, dated in 
October 1992, and was advised of his appellate rights.  While 
the veteran did submitted a statement in March 1993, the 
Board notes that the context of that statement does not 
indicate a dissatisfaction with, and a desire for appellate 
review of, the initial 10 percent rating or the effective 
date assigned, following the grant of service connection.  
(Compare Statement from the veteran, dated March 6, 1993, 
with 38 C.F.R. § 20.201 (1999) (defining a notice of 
disagreement).  Thus, the Board does not construe the March 
1993 statement as a notice of disagreement with the September 
1992 rating decision.  See Grantham v. Brown, 111 F.3d 1156 
(1997); see also 38 C.F.R. § 20.304 (1999) (the filing of 
additional evidence does not extend the time limit for 
initiating an appeal); cf. VAOPGCPREC 9-97, slip op. at 5 
(February 11, 1997).  Hence, the appealed issues in this case 
are not implicated by the Court's holding in Fenderson v. 
West, 12 Vet. App. 119 (1999).

This appeal comes before the Board of Veterans Appeals' 
(Board) on appeal from a September 1993 rating decision, 
which granted an increased rating to 20 percent for the 
veteran's service-connected lumbar spine disability, 
effective from March 11, 1993, the date of receipt of the new 
claim.  The RO sent the veteran a letter to this effect in 
September 1993, along with a copy of the rating decision and 
notice of his appellate rights.  The veteran filed a notice 
of disagreement in May 1994, which specifically challenged 
the assignment of the 20 percent evaluation for the service-
connected lumbar spine disability.  The RO issued a statement 
of the case in September 1994.  The veteran filed a timely VA 
Form 9 in November 1994.  In a June 1997 rating action, the 
RO increased the evaluation for the veteran's service-
connected lumbar spine disability from 20 percent to 40 
percent disabling, effective from October 28, 1996.  The 
veteran has continued to challenge the currently assigned 
rating.

By a separate rating decision dated in May 1999, the RO 
granted service connection for impotence and for recurrent 
major depressive disorder, as secondary to the service-
connected status post lumbar spine fusion, effective August 
1997 and November 1994, respectively.  The record does not 
contain a notice of disagreement as to these ratings or the 
effective dates assigned, and thus, such matters are not in 
appellate status at this time.  See Grantham v. Brown, supra.

Accordingly, the Board's appellate review will be limited to 
the issues listed on the cover page of this decision.

The issue of entitlement to an increased evaluation in excess 
of 40 percent for status post lumbar spine fusion from 
October 28, 1996 will be addressed in the REMAND section of 
this decision.

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of these claims has been obtained by the RO.  

2. The veteran's status post residuals of a lumbar spine 
fusion were manifested by diffuse tenderness from L3 to 
the sacrum to include the sacroiliac joints, absent right 
and left knee reflexes, absent left ankle reflexes, pain 
in the left buttock without radiation down the leg, 
limitation of lumbar spine motion, with no evidence of 
scoliotic paraspinal spasm, and by an exacerbation of 
chronic degenerative joint disease of the status post 
spine fusion with right upper anterior thigh numbness and 
chronic pain; and were tantamount to severe recurring 
attacks with intermittent relief, at least for the period 
from March 11, 1993 to October 27, 1996.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for status post 
lumbar spine fusion, for the period from March 11, 1993 to 
October 27, 1996, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code (DC) 5293 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Board finds that the veteran's claim for an increased 
evaluation is plausible and capable of substantiation and is 
thus well-grounded within the meaning of 38 U.S.C.A. § 
5107(a).  See Drosky v. Brown, 10 Vet. App. 251, 245 (1997) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 631- 32 
(1992)).

As a preliminary matter, the claims folder contains copies of 
the veteran's medical records from Letterman Army Medical 
Center dated for the period of November 1988 to December 1988 
and from the U.S. Naval Hospital at Long Beach dated for the 
period of May 1988 to June 1991.  

In August 1997, the RO requested that the veteran furnish 
any/all private treatment records for contested issues.  In 
August 1997, the RO submitted requests for outpatient 
treatment records dated in June 1991 from Letterman Army 
Medical Center.  The letter was returned by the United States 
Postal Service in September 1997 noting that the forwarding 
order expired.  In September 1997 and December 1997, the RO 
sought service medical records dated in September 1990 from 
the U.S. Naval Hospital at Long Beach and those dated in June 
1991 from Letterman Army Medical Center.  In January 1998, 
the National Personnel Records Center responded that no 
clinical records dated in 1990 were found at [U.S. Naval 
Hospital at] Long Beach and that no clinical records dated in 
1991 were found at Letterman [Army Medical Center].  

In that regard, the Board notes that the veteran reported in 
March 1993 that his last visit to Letterman Army Medical 
Center was in December 1990.  The records in evidence reflect 
that the veteran saw an urologist at the Naval Hospital at 
Long Beach in June 1991.  In light of the foregoing, the 
Board determines that VA has obtained all relevant medical 
evidence to the extent possible, and the record on appeal is 
complete for the purposes of this decision.  See 38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.103 (1999); Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990); Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) ("'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim").  


Increased Evaluation

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1151; 
38 C.F.R. § 4.1.

VA regulations require that a disability evaluation be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology that produces 
disability warrants the minimum compensation.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1999).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the claimant.  See 38 C.F.R. § 4.3 (1999).

Although a review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current findings.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996); 38 C.F.R. § 4.2 (1999).  
Therefore, when entitlement to compensation has already been 
established and increased in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco, supra.

Prior to October 28, 1996, which is the effective date 
assigned for the current 40 percent evaluation, the veteran's 
service-connected status post lumbar spine fusion was 
assigned a 20 percent evaluation under 38 C.F.R. § 4.71a, DC 
5293, effective from March 11, 1993.  Since the current 
appeal stems from the veteran's disagreement with a September 
1993 rating action, which granted an increased evaluation to 
20 percent for the service-connected lumbar spine disability, 
the Board's consideration will particularly focus on whether 
an increased evaluation in excess of 20 percent is warranted, 
for the period from March 11, 1993 to October 27, 1996.

The veteran's service-connected status post lumbar spine 
fusion is currently rated under 38 C.F.R. § 4.71a, DC 5293, 
for intervertebral disc syndrome.  Under DC 5293, a 20 
percent evaluation is warranted for moderate disability with 
recurring attacks.  A 40 percent evaluation is for 
application when the disability is severe with recurring 
attacks and with intermittent relief.  A 60 percent is 
warranted when the disability is pronounced, as demonstrated 
by persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, an 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  See 38 C.F.R. § 4.71a, DC 5293.  A 60 percent rating 
is the highest schedular evaluation assignable under 
Diagnostic Code 5293.

In connection with the veteran's claim for an increased 
evaluation in excess of 20 percent for his service-connected 
status post lumbar spine fusion, for the period from March 
11, 1993 to October 27, 1996, he was accorded a VA 
examination in April 1993.  During this examination, the 
veteran related that he is a contract administrator for the 
Federal Government.  He had a 5-inch scar in the midline in 
the lower lumbar region and the region was tender.  His gait, 
stance, and posture were good.  Movements of the spine: he 
reached within 9 inches off the ground with the tips of his 
fingers; extension was 25 degrees; lateral flexion to the 
right and left was 25 degrees; and rotation to the right and 
the left was 40 degrees.  Straight leg raising was to 75 
degrees in each leg.  Sensation and reflexes in the lower 
limbs were normal.  X-rays of the spine reflect a very good 
fusion of the lumbosacral joint.  The examiner commented that 
the veteran had not had any irradiation or chemotherapy for 
his back.  

The October 1994 VA spine examination reflects by veteran's 
report continuing low back problems with pain in his legs 
that requires chronic medicating with non steroidal anti-
inflammatory drugs, intermittent Valium tablets and Tylenol 
with Codeine.  He "has been for a pain management program" 
that was recommended by his private physician.  The Board 
notes that this examination does not reflect any objective 
clinical findings.  

In pertinent part, private medical records from Dr. Ramirez, 
Bristol Park Medical, dated from December 1995 to July 1996 
reflect chronic low back pain and radiculopathy.  A December 
1995 consultation for an unrelated medical condition reflects 
complaints of occasional leg weakness.  The past medical 
history reflects chronic back pain and status post-vertebral 
fusion.  A February 1996 entry reflects that the veteran 
complained of increasing discomfort and discomfort after 5 
minutes of travel by car with achy throbbing low back 
sensation.  The objective findings included straight vertical 
drop and diffuse tenderness from L3 to the sacrum to include 
the sacroiliac joints.  Straight leg raising was limited by 
tight hamstrings to 30 degrees.  The right ankle reflex was 
2+.  Right and left knee and left ankle reflexes were absent.  
Pinprick was intact to the lower ankle area.  The assessment 
was chronic degenerative arthritis and spondylolisthesis of 
the lower lumbar spine.

An April 1996 entry reflects increasingly severe pain that 
seemed to be aggravated when sleeping in the left buttock, 
but now the right sacroiliac is more tender.  There was no 
radiation down the leg.  On examination, there was straight 
vertical drop with loss of lordosis.  There was no scoliotic 
paraspinal spasm.  The right sacroiliac was moderately 
tender.  The straight leg raise was positive at 15 degrees.  
The assessment included chronic lumbar arthritis, status post 
surgery.

A July 1996 entry reflects that the back was worse for 3 days 
in July.  After a trip, he suffered four days of severe pain.  
He has persistent right upper anterior thigh numbness and 
chronic pain that seems to be stable through the pain 
management group.  The pain was mostly resolved at that time 
but had kept him home from work for five days.  The objective 
findings included convex right lower lumbar curve with the 
hip shifted to the right; there was flattening of the normal 
lordosis; and there was tenderness from L3-S1.  Straight leg 
raise was positive at 30 degrees on the right and positive at 
less than 30 degrees on the left.  The assessment was 
exacerbation of chronic degenerative joint disease of the 
spine status post fusion.

In evaluating the evidentiary record, the Board determines 
that a disability evaluation in excess of 20 percent is 
warranted under DC 5293.  In that regard, symptomatology 
under DC 5293 includes limitation of motion and consideration 
must be given to the extent of disability under 38 C.F.R. §§ 
4.40 and 4.45.  

The evidence of record demonstrates that the veteran's status 
post lumbar spine fusion was manifested by diffuse tenderness 
from L3 to the sacrum to include the sacroiliac joints, 
absent right and left knee reflexes, absent left ankle 
reflexes, increasingly severe pain, pain in the left buttock 
without radiation down the leg, no scoliotic paraspinal 
spasm, limitation of extension to 25 degrees, and limitation 
of lateral flexion to 25 degrees bilaterally.  While the 
veteran's private physician indicated that the veteran has 
chronic low back pain and radiculopathy, complaints of 
occasional leg weakness, and increasing low back discomfort 
when traveling by car, as well as a positive straight leg 
raising test, the veteran, himself, has reported that his 
symptoms of pain in the low back and in his legs were stable 
through a pain management group and chronic medicating.  
However, a 60 percent evaluation under DC 5293 requires 
pronounced impairment with little intermittent relief.  Based 
on the foregoing, the Board finds that the veteran's 
disability picture is tantamount to serve recurring attacks 
with intermittent relief.  38 C.F.R. §§ 4.7, 4.71a, DC 5293.  
Thus, a 40 percent evaluation is warranted for the period 
from March 11, 1993 to October 27, 1996.  See 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995) (the 
disability rating accounts for functional loss due to pain 
and limitation on motion); VAOGCPREC 36-97 (December 12, 
1997).

As the foregoing medical data show no evidence of a fractured 
vertebra, with or without cord involvement, or complete bony 
fixation (ankylosis) of the spine in a favorable or 
unfavorable angle, or ankylosis of the lumbar spine in an 
unfavorable angle, as required under DCs 5285, 5286, and 
5286, the Board determines that the veteran's service-
connected status post residuals of a lumbar spine fusion is 
more appropriately evaluated at 40 percent under DC 5293, for 
the period from March 11, 1993 to October 27, 1996.


ORDER

A 40 percent evaluation for status post lumbar spine fusion, 
from March 11, 1993 to October 27, 1996, is granted, subject 
to the provisions governing the award of monetary benefits.


REMAND

As discussed above, the veteran appealed a September 1993 
rating decision that granted a 20 percent evaluation for the 
service-connected status post residuals of a lumbar spine 
fusion.  During the pendency of the appeal and by a June 1997 
rating decision, the RO assigned a 40 percent disability 
evaluation for status post lumbar spine fusion, effective 
from October 28, 1996, the date of the VA examination.  The 
VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim.  See 38 U.S.C.A. § 
5107(a); 38 C.F.R. §§ 3.326, 4.70 (1999).  

In essence, the October 28, 1996 VA spine examination is the 
basis for the veteran's 40 percent disability evaluation 
under DCs 5293-5292.  See 38 C.F.R. § 4.71a.  Private medical 
records dated for the period of December 1996 to October 1997 
reflect that the veteran's disability is more severe.  
However, those records do not provide range of motion in 
degrees or x-rays of the spine to allow the full application 
of the rating criteria.  Moreover, the November 1998 fee 
basis examination of the spine by Alpha Medical Diagnostics 
discusses limitations placed on the veteran's activities of 
daily living due to the lumbar spine disorder, but does not 
discuss any objective findings upon which to evaluate the 
veteran's status post lumbar spine fusion in accordance with 
the Schedule for Rating disabilities.  

Further, the veteran reported that the low back pain 
interferes with his ability to perform any activity that 
would require a weight bearing posture.  The veteran's usual 
occupation is a contract administrator and he has worked in 
that capacity for 13 years.  He reported that riding in the 
automobile to work causes discomfort.  He has asserted that 
he is considering a medical retirement because of the 
residuals of the status post lumbar spine fusion.  

In light of the most recent VA and private medical evidence, 
a question is raised as to the level of disability posed by 
the status post lumbar spine fusion.  The Board determines 
that current VA neurologic and spine examinations are 
required to particularize the manifestations of the 
disability before the Board can properly adjudicate whether 
the veteran is entitled to a disability evaluation in excess 
of 40 percent for the period from October 28, 1996.  The RO 
must also address entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) if there is evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule, including 38 C.F.R. §§ 4.40, 4.45, and 
4.71a, may be inadequate to compensate for the average 
impairment of earning capacity due to IDS, DC 5293.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1. The veteran should be afforded a VA 
spine and neurologic examination to 
evaluate the present level of 
disability attributed to the status 
post lumbar spine fusion.  All tests 
and studies indicated, to include an 
electromyogram (EMG), x-rays, and 
range of motion studies in degrees, 
should be performed.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner(s) are 
requested to: (i) Provide a definitive 
diagnosis of the veteran's lumbar 
spine disorder; (ii) Offer an opinion 
as to which joints are affected by the 
lumbar spine disorder; (iii) Perform 
range of motion and document 
accordingly taking into consideration, 
pain on motion, fatigue, swelling, and 
the degree of additional functional 
loss on use, if any, as a result of 
pain, weakness, fatigability, or 
incoordination; and (iv) Describe the 
nature, character, and frequency of 
any pain present and any other 
manifestations of the status post 
lumbar spine fusion.  All findings 
should be recorded in a typewritten 
report and a complete rationale should 
be given for all opinions and 
conclusions expressed.  

2. The RO should review the requested 
development and ensure that it has 
been completed.  If not, the 
incomplete examination or other 
development should be returned for 
completion.  

3. After completion of the above 
development, the RO should again 
adjudicate the veteran's claim for a 
disability evaluation in excess of 40 
percent for status post lumbar spine 
fusion from October 28, 1996.  In re-
adjudicating this claim, the RO should 
consider all pertinent laws and 
regulations under 38 C.F.R. Parts 3 
and 4 to specifically include 38 
C.F.R. §§ 4.40 and 4.45 regarding 
functional loss due to pain, weakness, 
fatigability, or incoordination.  See 
DeLuca, supra; 38 C.F.R. § 
3.321(b)(1)(1999); VAOPGCPREC 36-97 
(December 12, 1997).  If the 
determination of this issue remains 
adverse to the veteran, he and his 
representative should be furnished 
with a supplemental statement of the 
case and given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



 

